PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fuller et al.
Application No. 16/027,212
Filed: July 3, 2018
For: PEAK POWER SPREADING 

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed June 28, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed December 29, 2021. The issue fee was timely paid on March 28, 2022. Accordingly, the application became abandoned on March 29, 2022. A Notice of Abandonment was mailed on March 31, 2022. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks items (1) and (3).


In regards to item (1), the Substitute Statement in Lieu of an Oath or Declaration filed on 
June 28, 2022, has been deemed improper. Specifically, the substitute statement has not been signed by applicant of record. The substitute statement failed to provide the residence and mailing address of the signer. See 37 CFR 1.64(b). According to 37 CFR 1.64(b)(4)(ii), the substitute statement does not appear to provide the last known address of the non-signing inventor. Thus, a renewed petition under 37 CFR 1.137(a) should be submitted with either a corrected Substitute Statement or an executed Oath or Declaration for John Canavan.

In regards to item (3), the statement of unintentional delay filed on June 28, 2022, cannot be accepted because it contains an improper S-signature. Specifically, the attorney’s name is not associated with the registration number that was provided. See 37 CFR 1.4(d)(2)(ii). Petitioner must also submit a signed renewed petition containing the correct registration number for the patent practitioner.

In addition, the Office acknowledges receipt of the updated ADS, filed on June 28, 2022, which was received after payment of the issue fee filed on March 28, 2022. However, when an ADS is provided in a patent application, the ADS becomes part of the application.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must also include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	



    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).